SUMMARY ORDER
Appellants appeal from a judgment of the United States District Court for the Southern District of New York (Cote, J.), which granted defendant’s motion for summary judgment. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
We review a district court’s grant of summary judgment de novo. Fed. Ins. Co. v. Am. Home Assurance Co., 639 F.3d 557, 566 (2d Cir.2011). Having reviewed the record, we affirm the district court’s judgment for substantially the same reasons expressed in the district court’s opinion.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.